09-2064-ag
         Malo v. Holder
                                                                                        BIA
                                                                               Balasquide, IJ
                                                                               A098 937 086
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 30 th day of April, two thousand ten.
 5
 6       PRESENT:
 7                GUIDO CALABRESI,
 8                JOSÉ A. CABRANES,
 9                DEBRA ANN LIVINGSTON,
10                        Circuit Judges.
11       _______________________________________
12
13       KRENAR MALO,
14                Petitioner,
15
16                        v.                                    09-2064-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL, U.S. DEPARTMENT OF
20       HOMELAND SECURITY,
21                Respondents.
22       ______________________________________
23
24       FOR PETITIONER:         Marisa C. Petrella, Petrella Brown PLC,
25                               Southfield, Michigan.
26
27       FOR RESPONDENTS:        Tony West, Assistant Attorney General,
28                               Civil Division; Terri J. Scadron,
29                               Assistant Director; Kristina R. Sracic,
30                               Trial Attorney, Office of Immigration
31                               Litigation, Civil Division, U.S.
32                               Department of Justice, Washington, D.C.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review

4    is DENIED.

5        Petitioner, Krenar Malo, a native and citizen of

6    Albania, seeks review of an April 16, 2009, order of the BIA

7    affirming the March 30, 2007, decision of Immigration Judge

8    (“IJ”) Javier Balasquide denying petitioner’s application

9    for asylum, withholding of removal, and relief under the

10   Convention Against Torture (“CAT”).   In re Krenar Malo, No.

11   A 098 937 086 (B.I.A. Apr. 16, 2009), aff’g No. A 098 937

12   086 (Immig. Ct. N.Y. City Mar. 30, 2007).   We assume the

13   parties’ familiarity with the underlying facts and

14   procedural history of the case.

15       Under the circumstances of this case, we review the

16   decision of the IJ as supplemented by the BIA.   See Yan Chen

17   v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).   The

18   applicable standards of review are well-established.   See

19   Corovic v. Mukasey, 519 F.3d 90, 95 (2d Cir. 2008);

20   Salimatou Bah v. Mukasey, 529 F.3d 99, 110 (2d Cir. 2008).

21       Substantial evidence supports the IJ’s adverse

22   credibility determination.   In making that determination,


                                   2
1    the IJ found that: (1) it was implausible that Malo could

2    not specify his position in the Democratic Party or describe

3    with any detail his activities on behalf of the party;

4    (2) Malo testified inconsistently regarding the date he

5    entered the United States; and (3) Malo testified

6    inconsistently regarding the dates of the incidents of harm

7    that served as the basis for his asylum application.     The

8    BIA affirmed the IJ’s decision, holding that the IJ

9    “identified inconsistencies in [Malo’s] evidence that bear

10   directly on his claim of past persecution in Albania.”

11   Despite Malo’s arguments, we are not compelled to conclude

12   to the contrary.   See Majidi v. Gonzales, 430 F.3d 77, 80-81

13   (2d Cir. 2005).

14       Inasmuch as each of Malo’s claims share the same

15   factual predicate, the IJ’s adverse credibility

16   determination is fatal to his application for asylum,

17   withholding of removal, and CAT relief.   See Paul v.

18   Gonzales, 444 F.3d 148, 157 (2d Cir. 2006).   Thus, we need

19   not reach the agency’s alternate burden of proof findings.

20       For the foregoing reasons, the petition for review is

21   DENIED.   As we have completed our review, any pending motion

22   for a stay of removal in this petition is DISMISSED as moot.


                                   3
1   Any pending request for oral argument in this petition is

2   DENIED in accordance with Federal Rule of Appellate

3   Procedure 34(a)(2), and Second Circuit Local Rule 34.1(b).

4                              FOR THE COURT:
5                              Catherine O’Hagan Wolfe, Clerk

6




                                 4